Rubin, J.
(concurring).
On May 10, 1993, plaintiff, an unarmed security guard at defendant’s apartment complex in the employ of third-party defendant-respondent-appellant Apex Investigations and Security Co., Inc., was assaulted in the lobby by a man and two accomplices, all of whom gained access to the area through the unlocked front door of the building located at 2311 Southern Boulevard. After plaintiff evaded the unidentified man’s attempt to strike him in the face and eluded the two accomplices, the man produced a gun from the front pocket of his trousers and shot plaintiff in the chest.
Plaintiff is unable to identify the intruders and does not know whether they are residents of the apartment complex or not. Defendants therefore sought to dismiss the action on the ground that no liability can be imposed for failure to maintain premises so as to prevent unauthorized entry if it cannot be demonstrated that the assailant was in fact an intruder and not a resident or invitee (see, e.g., Cortes v New York City Hous. Auth., 248 AD2d 191, lv granted 92 NY2d 808; Pena v New York City Hous. Auth., 195 AD2d 395). As this Court explained in Maria S. v Willow Enters. (234 AD2d 177, 178):
“It is well established that a landlord’s duty to maintain his *225property in a safe condition includes the taking of minimal precautions to protect against the reasonably foreseeable criminal acts of third persons (Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 519; Provenzano v Roslyn Gardens Tenants Corp., 190 AD2d 718, 720), and that duty arises where the party possessing the property knows or has reason to know of a likelihood of conduct by third persons which is likely to endanger the public (Nallan v Helmsley-Spear, Inc., supra; Rivera v Lazo, 230 AD2d 662).
“However, it is equally clear that absent proof of how the perpetrator gained entry to the premises, any negligence claim premised on the theory that defendants’ inadequate security measures permitted the intruder to gain access to the premises necessarily involves speculation on the issue of proximate cause, and will not survive defendants’ motion for summary judgment (see, Kirsten M. v. Bettina Equities Co., 222 AD2d 201, lv denied 88 NY2d 813; Rojas v Lynn, 218 AD2d 611, lv denied 87 NY2d 804; Wright v New York City Hous. Auth., 208 AD2d 327, 330).”
By contrast, liability in the instant matter is predicated on the independent basis that defendants were well aware of criminal activity at the premises and had been apprised of the inadequacy of security measures. The record contains evidence in the form of incident reports, covering the approximately two-year period prior to the assault on plaintiff, that document the crimes of homicide, robbery, and assault at the premises, including several incidents of assaults against security officers. In addition, the record includes a letter by the president of third-party defendant Apex Investigations to the president of defendant R.Y. Management Co., written some eight months before the attack upon plaintiff, complaining about inadequate security and the danger that conditions at the apartment complex pose to his employees. The premises, which comprise two adjoining buildings containing over 200 dwelling units, are described as being “infested” by drug dealers. The letter recommends “a minimum of six guards, armed and manned [sic] with dogs to be placed at 2311 Southern Boulevard”.
Plaintiffs theory of liability posits a duty to take reasonable security precautions beyond, and apart from, the mere maintenance of door locks and entry systems (see, Miller v State of New York, 62 NY2d 506, 513; Nallan v Helmsley-Spear, Inc., supra, at 520; see also, Jacqueline S. v City of New York, 81 NY2d 288, 294-295). In this context, the Court of Appeals’ recent decision in Burgos v Aqueduct Realty Corp. (92 NY2d 544, 548), relied upon by the dissenter, is inapposite, dealing *226with “the ‘common-law duty to take minimal precautions to protect tenants from foreseeable harm’ ” (quoting Jacqueline S. v City of New York, supra, at 293-294). The obligation imposed on the possessor of land to exercise reasonable care to undertake protective measures to safeguard persons on its property from assault by third parties does not depend on a plaintiff’s status as tenant, business invitee or mere visitor (Nallan v Helmsley-Spear, Inc., supra, at 519-520; Basso v Miller, 40 NY2d 233). Moreover, whether particular precautions are adequate to fulfill the landlord’s obligation is almost always a question of fact for the jury based upon the nature of risk presented and the availability of security measures (Nallan v Helmsley-Spear, Inc., supra, at 520, n 8; Carroll v Ar De Realty Corp., 167 AD2d 216; Gilmartin v Helmsley-Spear, Inc., 162 AD2d 275; Loeser v Nathan Hale Gardens, 73 AD2d 187, 190-191). The record before this Court raises significant factual questions with regard to whether that duty was breached by defendant and, if so, whether such breach was the proximate cause of plaintiff’s injuries (see, e.g., Jacqueline S. v City of New York, supra, at 295; King v Resource Prop. Mgt. Corp., 245 AD2d 10; Rivera v 21st Century Rest., 199 AD2d 14, 15; Beatty v National Assn. for Advancement of Colored People, 194 AD2d 361, 364, lv denied 82 NY2d 662).